Case 5:20-cv-01810-CJC-MAA Document 22 Filed 04/06/21 Page 1 of 1 Page ID #:104

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:20-cv-01810-CJC (MAA)                                           Date: April 6, 2021
Title       William Roberts v. Gavin Newsom et al.


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Muñoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

        On February 11, 2021, the Court issued an Order Dismissing Complaint With Leave to
Amend (“Order”). (Order, ECF No. 21.) The Court ordered Plaintiff William Roberts (“Plaintiff”)
to, no later than March 15, 2021, either file a First Amended Complaint (“FAC”) that addresses the
deficiencies set forth in the Order, or advise the Court that Plaintiff does not intend to pursue this
lawsuit further and will not file a FAC. (Id. at 4–5.) The Court explicitly cautioned Plaintiff that
“failure to comply with this order [would] result in a recommendation that the lawsuit be
dismissed without prejudice for failure to prosecute and/or comply with court orders. See Fed.
R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.” (Id. at 5.)

        To date, Plaintiff has filed neither a FAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by May 6,
2021 why the Court should not recommend that the case be dismissed for want of prosecution. See
Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a FAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to prosecute and/or comply with
court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Dismissal


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
